Grant, J.
(dissenting). Bespondent was convicted under section 9245, How. Stat. The information was filed and conviction had under the first clause, which makes it an offense “to convey into any jail, prison, or other like place of confinement, any disguise, or any instrument, tool, weapon, or other thing, adapted or useful to aid any prisoner in making his escape, with intent to facilitate the_ escape of any prisoner there lawfully committed or detained.” The record contains many assignments of error, but they are grouped by respondent’s counsel under two heads, and we will treat them in the same way.
1. The complaint charged respondent with carrying unto the jail certain keys, etc. The warrant and information followed the complaint in the use of the word “unto^’ instead of “into.” It is now insisted that the word “unto” has a different meaning from “into,” and that, therefore, no offense, is charged. This question was raised for the first time by a motion in arrest of judgment. The court, in its instruction, used the word “into,” and it is apparent that throughout the trial was conducted upon the understanding that the offense wa.s properly set forth. Had the attention of the court been called to it, an amendment would have been allowed. The objection, even if it were good, comes too late.
2. It is insisted that no offense was established by the proofs. Bespondent had just completed the service of a sentence in the jail. Early in the evening of the day of his discharge, he appeared at the entrance door of the jail, in the hall running east and west. The jail proper was on the north side of this hall, and the living rooms of the jailer were on the south side. There was another entrance to the jail on the west, which opened into a yard with a high board fence around it. The evidence on the part of the people showed that respondent requested one Frank Ormsbee to accompany him to the jail, and play for the inmates on an instrument called a “mouth organ.” Ormsbee went, and, while he was playing, respondent *703was talking with the prisoner whom, it is claimed, he was trying to assist in escaping. After talking with him a few moments, respondent went into the residence portion of the jail, and returned with a bunch of keys, with which he tried to .open the jail door. The keys could not be passed inside the room where the prisoners were confined, because of a strong wire netting over the bars of the door. A bunch of jail keys disappeared from the jail that day. It contained the keys which opened the west door, but not the south door, — the usual entrance. Respondent was familiar with the residence portion of the jail, and there is evidence from which it may be inferred that he knew where the keys were usually kept. Respondent testified that in a joke he took a key from his pocket, and made a mock attempt to open the door.
The real purpose of respondent was the proper subject of inquiry and determination by the jury. The obtaining of the keys, and bringing them to the door, with the intent to use them himself, or to let others use them, to assist an escape, was a bringing into the jail, within the meaning of the statute. The hall must be considered a part of the jail. The fact that they would not unlock the door is not conclusive that they were not adapted or useful for the purpose intended. The law does not mean that '.the keys or other tools must be so nicely made as to accomplish the escape with the least possible delay or effort. The law means such tools as, when properly .constructed, are adapted or useful for the purpose. If one secures or makes a key which he believes is or may be adapted or useful for the puipose, and conveys it into the jail with the evil design described in the statute, it would be a strange rule which would acquit him because the key would not fit.
I find no error, and the conviction should be affirmed.